DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 13 September 2021, claims 1, 5, 11, and 20 are amended per Applicant's request. Claims 9, 19, and 22 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-8, 10-18, 20-21, and 23 are presently pending in the application, of which claims 1, 11, and 20 are presented in independent form.

The previously raised 103 rejection of the pending claims is maintained.



Response to Arguments
Applicant’s arguments filed 13 September 2021 have been fully considered but they are not persuasive. Applicant argues that the cited portions of the prior art do not disclose the amended portions of the claims. However, the rejections have been modified to conform to the current claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Garcia-Martin et al. ("Garcia") (US 2007/0078935 A1).
	Regarding claim 1: Nallathambi teaches A method for storing message object data for a wireless telecommunications network, wherein the message object data relates to data to be retained regarding communications over the wireless telecommunications network (Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”). See Nallathambi, [0060], where the communication pathways include wireless telecommunications networks), the method comprising:
	receiving, at a local storage device, one or more message objects sent between at least two subscribers of a telecommunications network (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device. See also Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”) (i.e., indicating that the email messages disclosed by Nallathambi, [0089], pertain to subscribers of a telecommunications network. Note that ;
	assigning a time-to-live (TTL) value to the one or more message objects at the local storage device (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as aging information  (i.e., “time-to-live (TTL) value”) (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage)) …;
	retaining the one or more message objects by: storing the one or more message objects to the local storage device (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device),
wherein storing the one or more message objects to the local storage device includes updating a metadata index at the local storage device with information that identifies a location of the one or more message objects as being the local storage device (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object) as well as a file location within a file folder directory structure. Note that since the primary data is stored on the primary storage device (i.e., “local storage device”), thus the metadata pertaining to the location/network and file location within a file folder directory structure would indicate the primary data as being stored on the primary (i.e., local) storage device); and
	storing the one or more message objects to the … archive storage device, wherein the … archive storage device is associated with the local storage device (Nallathambi, [0077], where the system may create copies of the primary data as secondary copies, where secondary copies may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. See Nallathambi, [0078], where secondary copies are representative of certain primary data; thus in this manner, the one or more message objects are associated with the primary data (the primary data having been stored on the primary (i.e., local) storage device; see Nallathambi, [0061]). See Nallathambi, [0073], where secondary copies are stored on one or more secondary storage devices (i.e., “archive storage device”)); … and
	when the TTL value assigned to the one or more message objects elapses, updating the metadata index at the local storage device with information that indicates the one or more message objects are stored in the identified archive storage device (Nallathambi, [0078], where after secondary copies representative of certain primary data is created, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or otherwise be associated with the primary data, in order to indicate the current location on the secondary storage device(s) of the secondary copy. See Nallathambi, [0181], where hierarchical storage management (HSM) data is removed or aged from the source (see Nallathambi, [0161], where archiving may involve copying and removing all source data, where data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage, thereby implying that when a certain time has elapsed (i.e., when a time value has elapsed), the data is automatically archived). The HSM data that is removed or aged from the source is replaced by a logical reference pointer or stub that is stored in the primary storage device (i.e., “local storage device”) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device).
	Although Nallathambi discloses storing the archived data after a period of time has elapsed and then updating the index with pointers/stubs to the archived data, one of ordinary skill in the art would have been suggested by Nallathambi’s disclosure to have stored archive data in a remote storage device simultaneously with the local storage device (as claimed) with the motivation of substantially synchronizing two storage systems so that they are virtually identical at approximately the same time (see Nallathambi, [0171]). In this manner, by modifying Nallathambi’s disclosure such that the archiving operation simultaneously acts as an up-to-date replication/mirroring operation, this advantageously results in losing less data if the local storage device should fail (for example, if the storage policy mandated archiving data after 30 days, and the local storage device failed 25 days past the last archive operation, this means that 25 days worth of data would be lost if no replication/mirroring occurred; on the contrary, if replication/mirroring occurred soon after the user stored data within the local storage device, e.g., after 2 hours, then little data—if any at all—would have been lost).
	Nallathambi does not appear to explicitly teach wherein the assigned TTL value is selected from a set of TTL values each corresponding to a message type; identifying a telecommunications network subscriber of the at least two telecommunications network subscribers using a subscriber identifier associated with the one or more message objects; identifying, based at least in part on the identified telecommunications network subscriber of the at least two subscribers, an archive storage device from a set of archive storage devices, wherein the archive storage device is identified based at least in part on open mobile alliance information associated with the identified telecommunications network subscriber of the at least two subscribers, and wherein the open mobile alliance information includes a box identifier and a uniform resource locator (URL); determining that at least one of the one or more message objects has been accessed; [and] resetting the TTL value assigned to the one or more message objects.
	Prahlad teaches wherein the assigned TTL value is selected from a set of TTL values each corresponding to a message type (Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device copy or migrate each logical group of data objects, where logical groups typically comprise objects having similar retention policies and/or similar object types, e.g., all objects in the group are emails, all objects were created using the same application (i.e., “message type”). See also Prahlad, [0354], where object-level storage policy parameters may affect retention);
identifying a telecommunications network subscriber of the at least two telecommunications network subscribers using a subscriber identifier associated with the one or more message objects; identifying, based at least in part on the identified telecommunications network subscriber of the at least two subscribers, an archive storage device from a set of archive storage devices (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. The system may utilize the identity of the client (i.e., “subscriber identifier”) making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group.
See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where data objects may pertain to emails (i.e., indicating that the system may be applied to “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects” as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client.
See Prahlad, [0106] and [0222] where data being stored may pertain to emails; thus the client making the request would be a subscriber of an email service (i.e., a type of telecommunications network). See Prahlad, [0224], where email metadata includes the sender of the email (whereas the receiver of the email (i.e., client) is seen in the root path “User1/Sub-object1”. Thus in this manner, Prahlad discloses “identifying a telecommunications network subscriber…using a subscriber identifier associated with the one or more message objects”) …;
	determining that at least one of the one or more message objects has been accessed (Prahlad, [0320], where the system identifies blocks set to be “aged off” from the cache by identifying blocks that were created, changed, or last modified before a certain date and time. The system may review a cache for all data blocks satisfying a criterion or criteria, where the data store may be an electronic mailbox or personal folders (.pst) file for a Microsoft Exchange user, and the criterion may define, e.g., all blocks or emails last modified or changed 30 days ago or earlier, and compares this information associated with the blocks to the criteria, and identifies all blocks satisfying the criteria, e.g., identifying all blocks in the .pst file not modified within the past 30 days); [and]
resetting the TTL value assigned to the one or more message objects (Although Prahlad does not appear to explicitly state that a TTL value is reset, the claimed invention does not distinguish over the prior art. Assuming that “30” stands for 30 days as the time elapsed, mathematically represented, Prahlad’s system determines if (current_date = last-accessed_date + 30). The claimed invention is: if (time_elapsed) = 30. However, because time_elapsed = (current_date – last-accessed_date), we get for the claimed invention: if (current_date – last-accessed_date) = 30. Moving last-accessed_date to the other side, we get if (current_date = last-accessed_date + 30), which is the same as Prahlad.
Therefore, one of ordinary skill in the art would have been suggested to have modified Prahlad to reset a TTL value with the motivation of avoiding having to dynamically recalculate the time elapsed (i.e., resetting the TTL value to 0, and incrementing by 1 for each day that passes), which may be more efficient to evaluate and thus require less computing power compared to dynamic evaluation).
Although Prahlad does not appear to explicitly state that the telecommunications network subscriber is one of two telecommunications network subscribers, Prahlad is equivalent to the claimed invention because both the claimed invention and Prahlad pertain to identifying a client identifier associated with the message object (i.e., Prahlad’s storage request) and using that identification to identify archive storage devices. These steps would have been performed the same regardless of whether there were one or two subscriber identifiers in the message object. Therefore, Prahlad is equivalent to the claimed invention, and the claimed invention does not distinguish over the prior art.
Furthermore, although Prahlad does not appear to explicitly state that the objects pertain to a “message type” as claimed, the only differences between the claimed limitations and the prior art lie in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retention policies applied to certain storage objects would have been performed the same regardless of the specific data involved (i.e., a message object as claimed, or some other storage object as disclosed by Prahlad). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Prahlad’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad (hereinafter “Nallathambi as modified”) by substituting Nallathambi’s storage device with Prahlad’s identified storage devices corresponding to an identity of a client with the motivation of logically grouping data corresponding to the client’s identity in order to (1) conform with a storage policy or other necessary requirements (Prahlad, [0406]), and (2) potentially realizing deduplication benefits (Prahlad, [0405-0406]), since data belonging to the same user are likely to have overlap, and thus storing the data within the same storage device allows for faster retrieval (i.e., instead of retrieving the data that had been deduplicated from another storage device which would slow down lookup operations, all the relevant information is stored in the same storage device).
Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated Prahlad’s retention policy values associated with particular object types with the motivation of efficiently pruning or eliminating data from an object store and/or more efficiently perform information lifecycle management, since the various objects within each logically grouped archival files may have similar dates for deletion or migration (Prahlad, [0358]).
Nallathambi as modified does not appear to explicitly teach wherein the archive storage device is identified based at least in part on open mobile alliance information associated with the identified telecommunications network subscriber of the at least two subscribers, and wherein the open mobile alliance information includes a box identifier and a uniform resource locator (URL).
Garcia teaches wherein the archive storage device is identified based at least in part on open mobile alliance information associated with the identified telecommunications network subscriber of the at least two subscribers, and wherein the open mobile alliance information includes a box identifier and a uniform resource locator (URL) (Garcia, [0036], where open mobile alliance (OMA) protocols may have been utilized in the message, and the system may extract the “username” from the header (i.e., “identifying open mobile alliance information associated with the one or more message objects…, and wherein the subscriber identifier associated with the one or more message objects is identified based on the identified open mobile alliance information”), the username having been part of the uniform resource identifier (i.e., “URL”) “From: <sip:charlie@example.com>” (see also Garcia, [0051-0053]) (i.e., “wherein the open mobile alliance information includes…a uniform resource locator (URL)”)).
Although Garcia does not appear to explicitly state that the OMA message includes a box identifier, Garcia discloses in [0022] that there is a unique message identity allocated to each stored message (note that a “Box type identifier” is a unique identifier number in OMA protocols1). Thus, one of ordinary skill in the art would have been suggested to have had the system look to a Box type identifier associated with OMA protocols with the motivation of looking to a static field for extracting the unique information associated with the message (i.e., being able to immediately identify which part of the metadata may contain the relevant information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Garcia (hereinafter “Nallathambi as modified”) to have substituted the generic message object information disclosed by Nallathambi as modified with the open mobile alliance (OMA) information associated with objects disclosed by Garcia, with predictably equivalent operating characteristics (i.e., identifying the user identifier associated with the message object would have been performed the same regardless of whether that user identifier was extracted from an OMA-structured message (as disclosed by Garcia), or in some other form). Therefore, one of ordinary skill in the art would have been suggested to have simply substituted one known element (i.e., identifying client identifies from object metadata) for another (i.e., identifying client identities or usernames from messages following an OMA protocol), with predictably equivalent operating characteristics, and would have found it obvious to do so with the motivation of utilizing standard protocols in order to immediately identify where to find and extract the relevant information pertaining to that particular standard protocol (i.e., faster processing).

	Regarding claim 5:  The method of claim 1, wherein the one or more message objects include Multimedia Message Service (MMS) messages, Short Message Service (SMS) messages, or Rich Communication Service (RCS) messages (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.), and wherein the set of TTL values includes TTL values for a MMS message type, a SMS message type, and a RCS message type (Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device copy or migrate each logical group of data objects, where logical groups typically comprise objects having similar retention policies and/or similar object types, e.g., all objects in the group are emails, all objects were created using the same application (i.e., analogous to “message type”, as the only difference between the claimed limitations and the prior art lie in the nonfunctional descriptive material; these steps would have been performed the same, regardless of the specific object involved, e.g., whether message types as claimed, general object types as disclosed by Prahlad, etc.). See also Prahlad, [0354], where object-level storage policy parameters may affect retention).
	Although Nallathambi as modified does not appear to explicitly state that the type of object or information pertains to MMS, SMS, or RCS messages, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., MMS/SMS/RCS messages as claimed, email messages or general storage objects as disclosed by Nallathambi as modified, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to the teachings of Nallathambi as modified in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 6: Nallathambi as modified teaches The method of claim 1, wherein the one or more message objects include call logs or message logs associated with messages transmitted between subscribers of the telecommunications network (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.). 
	Although Nallathambi does not appear to explicitly state that the type of information pertains to call logs or message logs, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., call logs or message logs as claimed, email messages as disclosed by Nallathambi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 7: Nallathambi as modified teaches The method of claim 1, wherein the one or more message objects include voice mail files or video mail files (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.).
	Although Nallathambi does not appear to explicitly state that the type of information pertains to voice mail files or video mail files, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., voice mail files or video mail files as claimed, email messages as disclosed by Nallathambi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 8: Nallathambi as modified teaches The method of claim 1, wherein the local storage device is selected from a group of available local storage devices based on a proximity of the local storage device to a mobile device or network component associated with the one or more message objects in the telecommunications network (Prahlad, [0354], where the system records information about each data object ingested by its associated object server node, including the location(s) of instance(s) of the data object within a primary data store and/or cloud storage sites. See Prahlad, [0102], where a cloud storage site for a client computing device may be chosen based on the geographical (or network) proximity between the data source (e.g., client) and the cloud storage site. See Prahlad, [0159], where such data may pertain to email messages (i.e., “message objects in the telecommunications network”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad to improve data transfers (Prahlad, [0102]) (i.e., because the closer the proximity between the storage device and the source transmitting the data, the smaller the distance needs to be traveled, i.e., fewer network hops, forwarding, routing, etc., which results in faster data transfer times).

	Regarding claim 10: Nallathambi as modified teaches The method of claim 1, wherein the archive storage device stores data in an archive format, different from a standard format, and is remotely located from the local storage device (Nallathambi, [0077], a secondary copy may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. The secondary copy may be stored in a different storage device than at least one previously stored copy, and/or remotely from at least one previously stored copy).  

	Regarding claim 21: Nallathambi as modified teaches The method of claim 1, wherein the subscriber identifier associated with the one or more message objects is a phone number or username of the identified telecommunications network subscriber of the at least two subscribers of the telecommunications network (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. For example, the system may utilize the identity of the client making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group. See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where the data objects may pertain to emails (i.e., indicating that the system may be applied to a “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects”, as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client).
	Although Prahlad does not appear to explicitly state that the type of information being used as an identifier is a phone number or username of the subscriber, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Identifying an archive storage device from a set of archive storage devices based on some value designating the subscriber/client associated with the one or more message objects, would have been performed the same regardless of the specific data involved (i.e., phone number or username as claimed, some value designating the identity of the client as disclosed by Prahlad, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Prahlad’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 23: Nallathambi as modified teaches The non-transitory computer-readable medium of claim 11, but does not appear to explicitly teach wherein the archive storage device is identified based at least in part on open mobile alliance information associated with the identified telecommunications network subscriber, wherein the open mobile alliance information includes a box identifier and a uniform resource locator (URL).
	Garcia teaches wherein the archive storage device is identified based at least in part on open mobile alliance information associated with the identified telecommunications network subscriber, wherein the open mobile alliance information includes a box identifier and a uniform resource locator (URL) (Garcia, [0036], where open mobile alliance (OMA) protocols may have been utilized in the message, and the system may extract the “username” from the header (i.e., “identifying open mobile alliance information associated with the one or more message objects…, and wherein the subscriber identifier associated with the one or more message objects is identified based on the identified open mobile alliance information”), the username having been part of the uniform resource identifier (i.e., “URL”) “From: <sip:charlie@example.com>” (see also Garcia, [0051-0053]) (i.e., “wherein the open mobile alliance information includes…a uniform resource locator (URL)”)).
	Although Garcia does not appear to explicitly state that the OMA message includes a box identifier, Garcia discloses in [0022] that there is a unique message identity allocated to each stored message (note that a “Box type identifier” is a unique identifier number in OMA protocols2). Thus, one of ordinary skill in the art would have been suggested to have had the system look to a Box type identifier associated with OMA protocols with the motivation of looking to a static field for extracting the unique information associated with the message (i.e., being able to immediately identify which part of the metadata may contain the relevant information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Garcia to have substituted the generic message object information disclosed by Nallathambi as modified with the open mobile alliance (OMA) information associated with objects disclosed by Garcia, with predictably equivalent operating characteristics (i.e., identifying the user identifier associated with the message object would have been performed the same regardless of whether that user identifier was extracted from an OMA-structured message (as disclosed by Garcia), or in some other form). Therefore, one of ordinary skill in the art would have been suggested to have simply substituted one known element (i.e., identifying client identifies from object metadata) for another (i.e., identifying client identities or usernames from messages following an OMA protocol), with predictably equivalent operating characteristics, and would have found it obvious to do so with the motivation of utilizing standard protocols in order to immediately identify where to find and extract the relevant information pertaining to that particular standard protocol (i.e., faster processing).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Garcia-Martin et al. ("Garcia") (US 2007/0078935 A1), in further view of Dellatoni et al. (“Dellatoni”) (US 2009/0119469 A1).
	Regarding claim 2: Nallathambi as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: when the TTL value assigned to the one or more message objects elapses, storing a copy of the one or more message objects to a deleted objects data store local to the local storage device, wherein the deleted objects folder is accessible only by an administrator of the telecommunications network.
	Dellatoni teaches further comprising: when the TTL value assigned to the one or more message objects elapses, storing a copy of the one or more message objects to a deleted objects data store local to the local storage device, wherein the deleted objects folder is accessible only by an administrator of the telecommunications network (Dellatoni, [0041], where if the expiry date of a file has been reached or passed, then the system may move the target file into a specific file store (folder) of the file system, to which access is only possible with a specific authorization. See also Dellatoni, [0026], where if reaching/exceeding the expiry date, the data is moved into an encrypted file store (i.e., “deleted objects data store”), where access to this data is only possible with special authorization; thus, instead of deleting the “expired” data, this is stored in an encrypted file store and still available to authorized users (i.e., “administrator”). Note that the encrypted file is stored on the same storage medium (see Dellatoni, [0041]) (i.e., “local to the local storage device”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Dellatoni with the motivation of allowing reversal of actions, e.g., in cases where data may have been accidentally deleted, in addition to limiting access to such a directory such that no one other than a trusted, authorized user can overwrite or delete files contained in that directory (i.e., added security measures).3


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Garcia-Martin et al. ("Garcia") (US 2007/0078935 A1), in further view of Gokhale et al. (“Gokhale”) (US 2012/0084524 A1).
	Regarding claim 3: Nallathambi as modified teaches The method of claim 1, further comprising:
	determining that a subscriber of the telecommunications network has deleted the one or more message objects before the TTL is set to expire (Prahlad, [0360], where a client or company may request the deletion of an object. Note that since the client/company is able to view and request deletion, this implies that the deletion request was submitted prior to an automated retention/deletion policy as seen in Prahlad, [0479], i.e., “has deleted the one or more message objects before the TTL is set to expire”); [and]
	updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network (Prahlad, [0360], where in response to a client/company requesting the deletion of an object, the system updates one or more indices (i.e., “updating the metadata index”) or databases by removing a link, URL, or other pointer to a physical copy) … .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad with the motivation of updating an index in order to avoid having the deleted content available for searching (see, e.g., Prahlad, [0269], where indexed information makes the content available for searching; thus, conversely, removing the index of deleted data prevents making the content available for searching, in accordance with the user’s actions to delete such data).
	Nallathambi as modified does not appear to explicitly teach re-setting a time-to-live value for message objects stored at the archive storage device that reflects the deletion of the one or more message objects by the subscriber.
	Gokhale teaches re-setting a time-to-live value for message objects stored at the archive storage device that reflects the deletion of the one or more message objects by the subscriber (Gokhale, [0041-0042], where if the system determines that a data object in the primary copy data has been deleted, the process deletes the secondary copy of the long-deleted data object after a predetermined period of time has elapsed. After the timer has expired, the system no longer needs to store the secondary copy of the data object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Gokhale with the motivation of allowing a secondary copy of the data object to be retrieved or recalled past its deletion time, e.g., such as to satisfy an e-discovery or legal hold request (see Gokhale, [0042]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Garcia-Martin et al. ("Garcia") (US 2007/0078935 A1), in further view of Kell et al. (“Kell”) (US 2018/0351900 A1), in further view of Kerns (“Kerns”) (US 2012/0089575 A1).
	Regarding claim 4: Nallathambi as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: determining that a subscriber of the telecommunications network has deleted the one or more message objects after the TTL expires; updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network; and removing the one or more message objects from the archive storage device.
	Kerns teaches determining that a subscriber of the telecommunications network has deleted the one or more message objects after the TTL expires (Kerns, [0043], where the application server (item 306) initially stores information to primary storage. After some predetermined event, such as the expiration of some period of time (i.e., “after the TTL expires”), the application server sends data from the primary storage (item 308) to the network storage system to archive the data. See Kerns, [0052], where the intercept module detects an action to be completed by the network storage system, an action including a request to delete (the archived) data. See Kerns, [0069], where archived data may be deleted due to a request from a user. See Nallathambi, [0060], [0072], and [0089], with regards to the user being a “subscriber of the telecommunications network”); … and
removing the one or more message objects from the archive storage device (Kerns, [0086], where the system completes the requested action. See Kerns, [0052], where an action includes a request to delete (the archived) data from the network storage system (i.e., “from the archive storage device”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Kerns (hereinafter “Nallathambi as modified”) with the motivation of allowing users to manually free up memory space in the archives, e.g., due to such archive information no longer being necessary.
Nallathambi as modified does not appear to explicitly teach updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network.
Kell teaches updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network (Kell, [0069], where a previously archived message is deleted by setting the \Deleted flag for the message (i.e., “updating the metadata index…to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network”). Alternatively, the client clears the Archived flag for the previously archived message and sets the \Deleted flag for the message. See Kell, [0048], where if there were changes made to the Default mailbox, the client updates the local store (i.e., “local storage device”) of the Default mailbox with any changed flags (i.e., \Deleted or \Seen flags) for the respective messages. See also Kell, [0069], where the request to delete an archived message may have been requested by the user (i.e., “by the subscriber of the telecommunications network”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi as modified and Kell with the motivation of providing an efficient mechanism for locating primary data and/or secondary (i.e., archive) copies of data objects4, and thus an efficient mechanism for quickly ascertaining the status of such data.


Claims 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1).
	Regarding claim 11: Nallathambi teaches A non-transitory computer-readable medium whose contents, when executed by a computing system associated with a telecommunications network, causes the computing system to perform a method, the method comprising (Nallathambi, [0362-0363], where the disclosed steps may be implemented as computer program instructions stored in a non-transitory computer-readable memory that execute on the computer or other programmable apparatus for implementing the specified method steps):
	receiving, at a local storage device in communication with the local storage device, one or more message objects transmitted over a telecommunications network (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device. See also Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”) (i.e., indicating that the email messages disclosed by Nallathambi, [0089], pertain to subscribers of a telecommunications network. Note that also one of ordinary skill in the art would have recognized that email messages have a sender/receiver, and thus may pertain to message objects sent between at least two subscribers of a telecommunications network, as claimed));
	assigning, to the one or more message objects, a time-to-live (TTL) value (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as aging information  (i.e., “time-to-live (TTL) value”) (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage)) …;
	retaining the one or more message objects by: storing the one or more message objects to the local storage device (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device),
wherein storing the one or more message objects to the local storage device includes updating a metadata index at the local storage device with information that identifies a location of the one or more message objects as being the local storage device (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object) as well as a file location within a file folder directory structure. Note that since the primary data is stored on the primary storage device (i.e., “local storage device”), thus the metadata pertaining to the location/network and file location within a file folder directory structure would indicate the primary data as being stored on the primary (i.e., local) storage device); and
	storing the one or more message objects to the … archive storage device, wherein the … archive storage device is associated with the local storage device (Nallathambi, [0077], where the system may create copies of the primary data as secondary copies, where secondary copies may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. See Nallathambi, [0078], where secondary copies are representative of certain primary data; thus in this manner, the one or more message objects are associated with the primary data (the primary data having been stored on the primary (i.e., local) storage device; see Nallathambi, [0061]). See Nallathambi, [0073], where secondary copies are stored on one or more secondary storage devices (i.e., “archive storage device”)); … and
	when the TTL value assigned to the one or more message objects lapses, updating the metadata index at the local storage device with information that indicates the one or more message objects are stored in the archive storage device (Nallathambi, [0078], where after secondary copies representative of certain primary data is created, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or otherwise be associated with the primary data, in order to indicate the current location on the secondary storage device(s) of the secondary copy. See Nallathambi, [0181], where hierarchical storage management (HSM) data is removed or aged from the source (see Nallathambi, [0161], where archiving may involve copying and removing all source data, where data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage, thereby implying that when a certain time has elapsed (i.e., when a time value has elapsed), the data is automatically archived). The HSM data that is removed or aged from the source is replaced by a logical reference pointer or stub that is stored in the primary storage device (i.e., “local storage device”) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device).
	Although Nallathambi discloses storing the archived data after a period of time has elapsed and then updating the index with pointers/stubs to the archived data, one of ordinary skill in the art would have been suggested by Nallathambi’s disclosure to have stored archive data in a remote storage device simultaneously with the local storage device (as claimed) with the motivation of substantially synchronizing two storage systems so that they are virtually identical at approximately the same time (see Nallathambi, [0171]). In this manner, by modifying Nallathambi’s disclosure such that the archiving operation simultaneously acts as an up-to-date replication/mirroring operation, this advantageously results in losing less data if the local storage device should fail (for example, if the storage policy mandated archiving data after 30 days, and the local storage device failed 25 days past the last archive operation, this means that 25 days worth of data would be lost if no replication/mirroring occurred; on the contrary, if replication/mirroring occurred soon after the user stored data within the local storage device, e.g., after 2 hours, then little data—if any at all—would have been lost).
	Nallathambi does not appear to explicitly teach wherein the TTL value is assigned based at least in part on a message type associated with the one or more message objects; identifying a telecommunications network subscriber using a subscriber identifier associated with the one or more message objects; identifying, based at least in part on the identified telecommunications network subscriber, an archive storage device from a set of archive storage devices; determining that at least one of the one or more message objects has been accessed; [and] resetting the TTL value assigned wot the one or more message objects.
	Prahlad teaches wherein the TTL value is assigned based at least in part on a message type associated with the one or more message objects (Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device copy or migrate each logical group of data objects, where logical groups typically comprise objects having similar retention policies and/or similar object types, e.g., all objects in the group are emails, all objects were created using the same application (i.e., “message type”). See also Prahlad, [0354], where object-level storage policy parameters may affect retention);
identifying a telecommunications network subscriber using a subscriber identifier associated with the one or more message objects; identifying, based at least in part on the identified telecommunications network subscriber, an archive storage device from a set of archive storage devices (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. The system may utilize the identity of the client (i.e., “subscriber identifier”) making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group.
See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where data objects may pertain to emails (i.e., indicating that the system may be applied to “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects” as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client.
See Prahlad, [0106] and [0222] where data being stored may pertain to emails; thus the client making the request would be a subscriber of an email service (i.e., a type of telecommunications network). See Prahlad, [0224], where email metadata includes the sender of the email (whereas the receiver of the email (i.e., client) is seen in the root path “User1/Sub-object1”. Thus in this manner, Prahlad discloses “identifying a telecommunications network subscriber using a subscriber identifier associated with the one or more message objects”);
determining that at least one of the one or more message objects has been accessed (Prahlad, [0320], where the system identifies blocks set to be “aged off” from the cache by identifying blocks that were created, changed, or last modified before a certain date and time. The system may review a cache for all data blocks satisfying a criterion or criteria, where the data store may be an electronic mailbox or personal folders (.pst) file for a Microsoft Exchange user, and the criterion may define, e.g., all blocks or emails last modified or changed 30 days ago or earlier, and compares this information associated with the blocks to the criteria, and identifies all blocks satisfying the criteria, e.g., identifying all blocks in the .pst file not modified within the past 30 days); [and]
resetting the TTL value assigned wot the one or more message objects (Although Prahlad does not appear to explicitly state that a TTL value is reset, the claimed invention does not distinguish over the prior art. Assuming that “30” stands for 30 days as the time elapsed, mathematically represented, Prahlad’s system determines if (current_date = last-accessed_date + 30). The claimed invention is: if (time_elapsed) = 30. However, because time_elapsed = (current_date – last-accessed_date), we get for the claimed invention: if (current_date – last-accessed_date) = 30. Moving last-accessed_date to the other side, we get if (current_date = last-accessed_date + 30), which is the same as Prahlad.
Therefore, one of ordinary skill in the art would have been suggested to have modified Prahlad to reset a TTL value with the motivation of avoiding having to dynamically recalculate the time elapsed (i.e., resetting the TTL value to 0, and incrementing by 1 for each day that passes), which may be more efficient to evaluate and thus require less computing power compared to dynamic evaluation).
Although Prahlad does not appear to explicitly state that the telecommunications network subscriber is one of two telecommunications network subscribers, Prahlad is equivalent to the claimed invention because both the claimed invention and Prahlad pertain to identifying a client identifier associated with the message object (i.e., Prahlad’s storage request) and using that identification to identify archive storage devices. These steps would have been performed the same regardless of whether there were one or two subscriber identifiers in the message object. Therefore, Prahlad is equivalent to the claimed invention, and the claimed invention does not distinguish over the prior art.
Furthermore, although Prahlad does not appear to explicitly state that the objects pertain to a “message type” as claimed, the only differences between the claimed limitations and the prior art lie in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retention policies applied to certain storage objects would have been performed the same regardless of the specific data involved (i.e., a message object as claimed, or some other storage object as disclosed by Prahlad). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Prahlad’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad (hereinafter “Nallathambi as modified”) by substituting Nallathambi’s storage device with Prahlad’s identified storage devices corresponding to an identity of a client with the motivation of logically grouping data corresponding to the client’s identity in order to (1) conform with a storage policy or other necessary requirements (Prahlad, [0406]), and (2) potentially realizing deduplication benefits (Prahlad, [0405-0406]), since data belonging to the same user are likely to have overlap, and thus storing the data within the same storage device allows for faster retrieval (i.e., instead of retrieving the data that had been deduplicated from another storage device which would slow down lookup operations, all the relevant information is stored in the same storage device).
Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated Prahlad’s retention policy values associated with particular object types with the motivation of efficiently pruning or eliminating data from an object store and/or more efficiently perform information lifecycle management, since the various objects within each logically grouped archival files may have similar dates for deletion or migration (Prahlad, [0358]).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 20: Nallathambi teaches A system for retaining message object data for a telecommunications network (Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”). See Nallathambi, [0060], where the communication pathways include wireless telecommunications networks), the system comprising:
	a data storage component that simultaneously stores message object data associated with communications sent between at least two subscribers of the telecommunications network to two separate storage locations, including: a local storage device that stores message data objects for the telecommunications network (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device. See also Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”) (i.e., indicating that the email messages disclosed by Nallathambi, [0089], pertain to subscribers of a telecommunications network. Note that also one of ordinary skill in the art would have recognized that email messages have a sender/receiver, and thus may pertain to message objects sent between at least two subscribers of a telecommunications network, as claimed)); and
	a remote storage device that also stores the message data objects for the telecommunications network (Nallathambi, [0077], where the system may create copies of the primary data as secondary copies, where secondary copies may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. See Nallathambi, [0078], where secondary copies are representative of certain primary data; thus in this manner, the one or more message objects are associated with the primary data (the primary data having been stored on the primary (i.e., local) storage device; see Nallathambi, [0061]). See Nallathambi, [0073], where secondary copies are stored on one or more secondary storage devices (i.e., “remote storage device”)) … ; and
	a metadata component that tracks locations of the message data objects, wherein the metadata component includes a data structure that points to the message data objects stored at the local storage device before a time-to-live (TTL) applied to the message data objects lapses and then points to the message data objects stored at the remote storage device when the TTL lapses (Nallathambi, [0078], where after secondary copies representative of certain primary data is created, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or otherwise be associated with the primary data, in order to indicate the current location on the secondary storage device(s) of the secondary copy. See Nallathambi, [0181], where hierarchical storage management (HSM) data is removed or aged from the source (see Nallathambi, [0161], where archiving may involve copying and removing all source data, where data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage, thereby implying that when a certain time has elapsed (i.e., when a time value has elapsed), the data is automatically archived). The HSM data that is removed or aged from the source (i.e., “when the TTL lapses”) is replaced by a logical reference pointer or stub that is stored in the primary storage device (i.e., “local storage device”) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device.
See Nallathambi, [0171], where another type of secondary copy operation is a replication operation where primary data may be immediately copied to another location (e.g., to secondary storage device(s), thereby keeping two storage systems substantially synchronized so that they are virtually identical at approximately the same time). See Nallathambi, [0181], where data that is removed or aged from the source is replaced by a logical reference pointer or stub stored in the primary storage device to replace the deleted source data or to point to or otherwise indicate the new location in a secondary storage device) … .
Although Nallathambi discloses storing the archived data after a period of time has elapsed and then updating the index with pointers/stubs to the archived data, one of ordinary skill in the art would have been suggested by Nallathambi’s disclosure to have stored archive data in a remote storage device simultaneously with the local storage device (as claimed) with the motivation of substantially synchronizing two storage systems so that they are virtually identical at approximately the same time (see Nallathambi, [0171]). In this manner, by modifying Nallathambi’s disclosure such that the archiving operation simultaneously acts as an up-to-date replication/mirroring operation, this advantageously results in losing less data if the local storage device should fail (for example, if the storage policy mandated archiving data after 30 days, and the local storage device failed 25 days past the last archive operation, this means that 25 days worth of data would be lost if no replication/mirroring occurred; on the contrary, if replication/mirroring occurred soon after the user stored data within the local storage device, e.g., after 2 hours, then little data—if any at all—would have been lost.
	Nallathambi does not appear to explicitly teach wherein the system identifies a telecommunications network subscriber of the at least two subscribers of the telecommunications network using a subscriber identifier associated with the message object data, and wherein the remote storage device is identified from a set of remote storage devices based at least in part on the identified telecommunications network subscriber of the at least two subscribers of the telecommunications network; when the TTL applied to the message data objects is based on a message type, and wherein the TTL is reset in response to determining that at least one of the message data objects has been accessed.
Prahlad teaches wherein the system identifies a telecommunications network subscriber of the at least two subscribers of the telecommunications network using a subscriber identifier associated with the message object data, and wherein the remote storage device is identified from a set of remote storage devices based at least in part on the identified telecommunications network subscriber of the at least two subscribers of the telecommunications network (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. The system may utilize the identity of the client (i.e., “subscriber identifier”) making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group.
See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where data objects may pertain to emails (i.e., indicating that the system may be applied to “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects” as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client.
See Prahlad, [0106] and [0222] where data being stored may pertain to emails; thus the client making the request would be a subscriber of an email service (i.e., a type of telecommunications network). See Prahlad, [0224], where email metadata includes the sender of the email (whereas the receiver of the email (i.e., client) is seen in the root path “User1/Sub-object1”. Thus in this manner, Prahlad discloses “identifying a telecommunications network subscriber…using a subscriber identifier associated with the one or more message objects”); 
when the TTL applied to the message data objects is based on a message type (Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device copy or migrate each logical group of data objects, where logical groups typically comprise objects having similar retention policies and/or similar object types, e.g., all objects in the group are emails, all objects were created using the same application (i.e., “message type”). See also Prahlad, [0354], where object-level storage policy parameters may affect retention), and
wherein the TTL is reset in response to determining that at least one of the message data objects has been accessed (Prahlad, [0320], where the system identifies blocks set to be “aged off” from the cache by identifying blocks that were created, changed, or last modified before a certain date and time. The system may review a cache for all data blocks satisfying a criterion or criteria, where the data store may be an electronic mailbox or personal folders (.pst) file for a Microsoft Exchange user, and the criterion may define, e.g., all blocks or emails last modified or changed 30 days ago or earlier, and compares this information associated with the blocks to the criteria, and identifies all blocks satisfying the criteria, e.g., identifying all blocks in the .pst file not modified within the past 30 days.
Although Prahlad does not appear to explicitly state that a TTL value is reset, the claimed invention does not distinguish over the prior art. Assuming that “30” stands for 30 days as the time elapsed, mathematically represented, Prahlad’s system determines if (current_date = last-accessed_date + 30). The claimed invention is: if (time_elapsed) = 30. However, because time_elapsed = (current_date – last-accessed_date), we get for the claimed invention: if (current_date – last-accessed_date) = 30. Moving last-accessed_date to the other side, we get if (current_date = last-accessed_date + 30), which is the same as Prahlad.
Therefore, one of ordinary skill in the art would have been suggested to have modified Prahlad to reset a TTL value with the motivation of avoiding having to dynamically recalculate the time elapsed (i.e., resetting the TTL value to 0, and incrementing by 1 for each day that passes), which may be more efficient to evaluate and thus require less computing power compared to dynamic evaluation).
Although Prahlad does not appear to explicitly state that the telecommunications network subscriber is one of two telecommunications network subscribers, Prahlad is equivalent to the claimed invention because both the claimed invention and Prahlad pertain to identifying a client identifier associated with the message object (i.e., Prahlad’s storage request) and using that identification to identify archive storage devices. These steps would have been performed the same regardless of whether there were one or two subscriber identifiers in the message object. Therefore, Prahlad is equivalent to the claimed invention, and the claimed invention does not distinguish over the prior art.
Furthermore, although Prahlad does not appear to explicitly state that the objects pertain to a “message type” as claimed, the only differences between the claimed limitations and the prior art lie in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retention policies applied to certain storage objects would have been performed the same regardless of the specific data involved (i.e., a message object as claimed, or some other storage object as disclosed by Prahlad). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Prahlad’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad (hereinafter “Nallathambi as modified”) by substituting Nallathambi’s storage device with Prahlad’s identified storage devices corresponding to an identity of a client with the motivation of logically grouping data corresponding to the client’s identity in order to (1) conform with a storage policy or other necessary requirements (Prahlad, [0406]), and (2) potentially realizing deduplication benefits (Prahlad, [0405-0406]), since data belonging to the same user are likely to have overlap, and thus storing the data within the same storage device allows for faster retrieval (i.e., instead of retrieving the data that had been deduplicated from another storage device which would slow down lookup operations, all the relevant information is stored in the same storage device).
Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated Prahlad’s retention policy values associated with particular object types with the motivation of efficiently pruning or eliminating data from an object store and/or more efficiently perform information lifecycle management, since the various objects within each logically grouped archival files may have similar dates for deletion or migration (Prahlad, [0358]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Dellatoni et al. (“Dellatoni”) (US 2009/0119469 A1).
	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Gokhale et al. (“Gokhale”) (US 2012/0084524 A1).
	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Kell et al. (“Kell”) (US 2018/0351900 A1), in further view of Kerns (“Kerns”) (US 2012/0089575 A1).
	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
18 November 2021




    
        
            
        
            
        
            
    

    
        1 See NPL reference from Open Mobile Alliance “DRM Content Format – Candidate Version 2.0 – 12 Jul 2005”, e.g., page 13.
        2 See NPL reference from Open Mobile Alliance “DRM Content Format – Candidate Version 2.0 – 12 Jul 2005”.
        3 Kruse et al. US Patent Publication No. 2010/0281546 A1 at [0015].
        4 See, e.g., Rothschild, [0061]. See also Nallathambi, [0191].